Title: Benjamin W. Crowninshield to Thomas Jefferson, 20 September 1817
From: Crowninshield, Benjamin W.
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Salem
sepr 20th 1817—
                    
                    It has been intimated to me, that, Mr Joshua Dodge means, through his friends in France, to apply to you to assist him in procuring the appointt of Consul in Marseilles: & his relatives here have applied to me to make him known to you.
                    I now take the liberty to say, that, Mr Dodge is a native of this town, brought up in my fathers Compting-house; has spent some time in Europe, speaks & writes the French & Italioan languages, & is, in every respect, a correct & worthey young man, should he be appointed, I can have no doubt but he would do his duty faithfully, & be a better public agent, than many who hold similar appointments in Europe.
                    Trusting to your friendly disposition to excuse me: I am, very sincerely, yours.—
                    B W Crowninshield
                